DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features in the flow diagram of figure 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 8, 10- 17, 19, and 25- 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “analyzing the or each element…”. It is unclear what applicant contends with the claim recitation supra. The metes and bounds of the claim is unclear.
 Claim 14 recites “comparing….the or each element”. It is unclear what applicant contends with the claim recitation supra. The metes and bounds of the claim is unclear.
Claim 14 recites “wherein the scoring comprises ….the or each element”. It is unclear what applicant contends with the claim recitation supra. The metes and bounds of the claim is unclear.
Claim 1 has similar issues and is rejected using the same rational.
Claims 2- 8, 10- 13, 15- 19 and 25- 27 are rejected by the virtue of dependence from indefinite antecedent base claims 1 and 14, respectively.
Claim 19 recites steps I- III using “…one or more of the following” language in the preamble. Since any one step (i.e., step I, II, OR III in singularity) can be elected, the other steps are not required to be elected in the alternative which would make the other steps unclear. For example, step I recites “an area” which provides the antecedent for similar limitation in steps II and/ or III, and in the event any ONE of steps II or III is elected, the claim would therefore be indefinite. The metes and bounds of the claim is unclear.
7 recites the limitation “…the area of each element and the area of its minimum bounding box rectangle" in line 3- 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “…the element’s area and the area of its convex hull" in line 3- 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 3, 5, 10, 11, 13- 16, and 26- 27 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena et al (US PAP 2007/ 0299479), “Saksena” (IDS) in view of Krishnan et al (US PAP 2005/ 0020903), “Krishnan” (IDS).
As per claims 1 and 14, as best understood and in light of the rejections, Saksena teaches acquiring a first image of the heart wall at a first time and a second image of the heart wall at a second time (i.e., plurality of scans obtained at a particular 
identifying a first set of contour data in the first image; identifying a second set of contour data in the second image (i.e., identifying the edges/ outline of ventricle walls  of structure within an ultrasound image followed by edge detection algorithm to detect and measure wall motion) see for example [0027- 28] and fig. 4-5 and fig. 10 step 110; 
in dependence on the first and second sets of contour data, defining at least one element representing a cardiac cyclic change in a section of the heart wall (i.e., a set of images and dimensional measurements defining the position of the ventricle walls at the particular instants within the cardiac cycle, and detect and measure wall motion) see for example [0027- 28] and fig. 4- 5;  
analyzing the or each element to generate two or more metrics at least one metric (i.e., change in length of each of the radials 84, 86, 87 can provide information characterizing the instantaneous ejection fraction by monitoring the endocardial wall motion in the direction along each radial.  These radials 84, 86, 87 relate to specific anatomic regions (corresponding to the elements) of the imaged heart ventricle) see for example [0036]; and 
However, Saksena does not explicitly teach comparing the two or more metrics generated for the or each element at least one metric with a reference data model to score the motion of the corresponding section of the heart wall, the reference data model comprising a first principal component, wherein the scoring comprises calculating a score for the or each element in dependence on bivariate or multivariate analysis of 
Krishnan teaches comparing the two or more metrics generated for the or each element at least one metric with a reference data model to score the motion of the corresponding section of the heart wall, the reference data model comprising a first principal component (i.e., comparing different segments with one another can provide additional information that is efficacious for assessing myocardial function) see for example [0054];
wherein the scoring comprises calculating a score for the or each element in dependence on bivariate or multivariate analysis of the two or more metrics generated for that element, the score representing a value of the two or more metrics on the first principal component of the reference data model (i.e., in the case of regional wall motion analysis, each segment/ element can be assigned a score from 1-5) see for example [0049]; [0045] and fig. 5 (reproduced below) also discloses “extracts wall motion and wall thickening parameters for regional sections/ elements of a desired myocardial heart wall to assess the condition of the heart wall on a regional basis.  In one exemplary embodiment of the invention, the assessment or classification results output from the classification module (24) include a wall motion "score" for one or more regions of the heart wall”.

    PNG
    media_image1.png
    576
    548
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Krishnan into Saksena to perform wall motion analysis in echocardiography (e.g., stress echo) which includes segmental wall motion analysis, which requires significant training and experience on the part of the echo cardiographer.  With such method, the walls of the left ventricle are divided into a plurality of segments (e.g., 16 or 17) according to a prevailing model recommended by the American Society of Echocardiography (ASE).  Various standard ultrasound views are obtained to acquire image data information for each LV segment, wherein the standard views are obtained such that the plurality of segments roughly align with a presumed distribution of the three major coronary artery segments.  The echo cardiographer will then visually inspect the acquired image data to assess global function and regional abnormalities and then based on his/her assessment, assign a wall motion score to each segment in accordance with a an ASE recommended standard scoring scheme.  In particular, the echo cardiographer will visually assess the absolute and relative segmental systolic collective assessments result in a report of negative (non-pathological) or positive (pathological) findings, therefore implement machine-learning techniques to enable automated diagnosis of heart diseases and conditions such as cardiomyopathy, coronary artery disease and other heart-related medical conditions, automated assessment of regional myocardial function through wall motion analysis, and other automated decision support functions to assist physician workflow as an state of the art technology see for example [002- 9]. 
As per claim 2, Krishnan teaches identify a plurality of pairs of contour points, each pair of contour points relating to a corresponding feature in the first and second sets of contour data (i.e., automatically analyze wall motion and characterize/classify normal and abnormal segments of myocardial walls, in accordance with the present invention.  For example, in addition to wall motion and wall thickening data, automated diagnosis and assessment can be based on parameters such as fractional wall shortening, fractional area change, maximum excursion, phase of maximum excursion) see for example [0050]; [0028, 42, 45, 49 and 73] also disclose similar limitation.
As per claims 3 and 16, Krishnan teaches each element comprises at least first and second pairs of contour points, the contour points in each pair defining vertices of the element (i.e., 2D plot (50) based on a 16-segment model of the LV of the heart, wherein 16 segments are shown in a 2D representation of the 3D LV cavity, along with standard orientation data denoted as Ant, Med, Lat, Post, Apex) see for example fig. 5 and [0046].

As per claim 10, Saksena teaches generate two-dimensional images; the first and second images comprising two-dimensional images of the heart wall see for example [0024].
As per claim 11, Krishnan teaches each element comprises a polygon see for example fig. 5.
As per claim 13 and 26, Krishnan teaches an end systole image and the second image comprises an end diastole image; the first set of contour data comprising end systole contour data and the second set of contour data comprising end diastole data see for example [0074].
As per claim 15, Krishnan teaches identifying a plurality of pairs of contour points, each pair of contour points relating to corresponding image elements in the first and second sets of contour data, wherein each element comprises opposing first and second sides corresponding to motion trajectories of the contour points (i.e., automatically analyze wall motion and characterize/classify normal and abnormal segments of myocardial walls, in accordance with the present invention.  For example, in addition to wall motion and wall thickening data, automated diagnosis and assessment can be based on parameters such as fractional wall shortening, fractional area change, maximum excursion, phase of maximum excursion) see for example [0050] and fig. 5. [0028, 42, 45, 49 and 73] also disclose similar limitation.
.

Claims 4, 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena in view of Krishnan further in view of Weisman et al (US Patent 6674879), “Weisman” (IDS).
As per claims 4 and 17, Saksena in view of Krishnan does not explicitly teach determining a distance between the contour points in each pair and calculating a mean distance between the contour points for each element.
However, Weisman teaches determining a distance between the contour points in each pair and calculating a mean distance between the contour points for each element (i.e., For each point in the original contour, the point on the second contour nearest to that point is then found, and the area of the quadrilateral defined by two adjacent points on one contour and the points nearest to them on the next contour determines the distance that part of the heart wall is determined to move during the time interval) see for example fig. 2C step 282 (and fig. 2E step 293) and claim 20; claim 20 discloses “ computing an average distance of said distances for present frame and previous frame”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Weisman into Krishnan in view of Saksena such that for each point in the original contour, the point on the second contour nearest to that point  as an state of the art technology see for example column 1 lines 5- 15 , column 10 lines 20- 40 and column 12 lines 5- 15.  
As per claims 6 and 19, Weisman teaches determining an area of the element (i.e., the area of the quadrilateral defined by two adjacent points on one contour and the points nearest to them on the next contour) see for example column 10 lines 20- 40.
Claim 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena in view of Krishnan further in view of Schummers (US Patent 8077944) (IDS).
As per claims 12 and 25 Saksena in view of Krishnan does not explicitly teach the motion of the heart wall during a rest condition and during a stress condition.
rest, during light physical stress, and during severe physical stress) see for example column 5 lines 30- 35.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Schummers into Saksena in view of Krishnan to utilize various imaging means or methods are used to assess functional disturbances, which allow the acquisition of dynamic three-dimensional images, e.g. ultrasound, magnetic resonance tomography (MRT), Positron Emission Tomography (PET) or Single Proton Emission Computed Tomography (SPECT).  "Dynamic" is intended to mean that a time sequence of images is acquired, which, for example, allows visualization of the movement of the heart.  Particularly suitable for this are real-time 3D ultrasound systems with which real-time images can be acquired in 3D, thus permit complete spatial comparative evaluation and hence provide an objective medical finding to offer the possibility for considering different examination results at a glance, and therefore offer an automatic diagnostic feature, and quantitative analysis of left ventricular function for improved analysis of echocardiograms as an state of the art technology see for example columns 1- 2.
Allowable Subject Matter
s 7- 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov